OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN

                                                  February 9, 1939

Hon. c. C. Fillmore
Assistant District Attorney
Klohita County
Wiohlta Falls, Texas
Dear Sir:




tllons
    I
                                                               ” --




                                      Pan81 Code Of ths State ol 'Pan8

                       durfng it8 tom, or Judge thornof
                      or the filing of o&plaint ageinrt
                      tura of iablatiImatai nay pemoa
                     of rife, or of ohlld, or of.rife end
                    on ahall upon appl.ioetionof the oom-
                     noth   to the defendant of 8uoh ap-
       plioation and my upon hearing thereof enter swh
       temporary orders as may 800~ just, providing for
       the 8upport of cle8srtsdriv88 end ohlldrsn or both,
       psndente llt6, and may uaf8h ?or the rlohtlon or:
       reheal to obey suoh oIg6r ad for OQntsmpt.   AOt8:i
       1919, pa 1eSi dot8 1931, 4&&d bi#g.,p. 58, oh. 58,
       para. 1."
         Hon. C. C. Fillmore, February 9, 1939, Page 2

                   Artiale 602 of the Penal Code of the State of
         Texas makes the offense of wlie and child desertion a felony.
                   Seation a Of Arti    5 0r .the Constltutlon provide8
         that the District Court shall have jurisdiction over dlroroe
         suits and over leloniee. Said artlole ?urther.provides that :L
         the Distrlot Court shall have general orlglnal jurl8dlotlon
         over all oauses of aation whatever for wbloh a remedy or jur-
         isdiotion is not provided by law or the Constitution.
                   In the case o? Ex Parte YoWhorter, 45 SW (2nd)
         977, cited by you in your brie?, the appellant, HoWhortor,
         and his w$fe were divoro8d, md upon her lpplloetlon end re-
         pre8enteUon to ths ,ociurtthat the appellant ru eble+odled
    I    mad hed earning oapaoity, th8 Dirtriot Court o? Johnrroa
         Ooaatp (in whfoh the orlmlnal indiotment wa8 I180 pending)
    1    mede an order requiring the eppsllant to pay into oourt a
         oertaln ma per month ?or the 8upport of hi8 ohlldnn.. Opti
    j    refu8al of a psllant to ooaply rltb the order, the appollaat
         (after due oBtation and lnqulry)wes held.in 4oatcRpt 4f :
                                                                          /..   _’
         oo~rt and the fine aaaes8ed egaln8t him. 'On epplioat*
         ?or e writ o? %beas Oorpu8 to the Dietriot Judge o? fOhn8on
    1~   Oounty, the a plioatlon ?or dlsoharga was denied. :The
G        &urt o? arim % il App4al8 a??irrsd the judgment of the Dls-
4        trlot Court.
    !:
                   Iu en8wer to yorv'?lrst qua8tioai end l&&.0?
         the euthoritlo8 olted above, you er8 ro8p4ottplly,edria4&
         thet it is the opinion o? thin Doperbent     that the Dlrtrlot
         Oourt hai 9XOlu8lve orlgirriljuri8dlotlon of en epplloatlOI3
         by oomplalnant, 8OekfXig e hekrlng before the oOwt c@ Jadg8,
         ?or an order requiring the hu8band to oontrlbute to th8 8up-
         port O? hia ri?e and Ohlld, under Artl0l0 604 OS the Penir ::.
         aode   0r   wt18.

                       In regard to your 8aoond qtI98tfOn,we deem the
         IWAmlng       authorities applloeblsr
                     Art1014 zs 0r the cods or Orlmlnal Pr044dum
                provld44 as follow4:
                     REaoh dlstrlot attorney shall repre4ent the
                Stats in all orlminal base8 in the dlatrlot eOWt8
                of hia district, exaspt in ociseswhere he ha8 been,
                before hi8 eleotlon, 4inploy46   adtsr8ely. When any
                oriminal proasbding 18 he& before an~@kmlnlng
                oourt in hi8 dlatrlot or before a judge upon habee
                oorpus, eat!he is nOtif       o? the 84414, and 18 at
                the tltaewlthln the oouxitywhere 8uoh proobsdlng
                ia had, he 8hall repre8ent the State therein, un-
                la88 prevented by other otfiolal duties.*
        Hon. C. Fillmore, February 9, 1939, Pace 3
                   Gregory vs. S&ate, 47 SW (2nd) 898. This oase Is
         cited by you in your brief. In this case, appellant was
         under inaiotment for child desertion. Pending the proseou-
         tion for child desertion, appellant's wife, in behalf of
         their child, asked that an order be made against appellant
         directing him to pay a certain sum eaoh week for the sup-
         port of the child. After proper notioe to the appellant,
         the oourt entered an order, ordering appellant to pay a
         oertaln sum monthly for the support of said ohlld. It was
         from this order that the appellant attempted to appeal to
         the Court of Criminal Appeals. The Court of Criminal Ap-
         peals held that v&i18 t!xeorder from which the appellant
         sought to appeal was anoillary to a Oriminal prOSeoutiOn,
         the order itself oould not be held to be a orbainal one8
         under the prOVisiOn o? the Constitution, oiting the on84
         of Ru8apll vs. -8tete, 36 S.W. 1070, and di8mi88ed ths epprel
      .~.for leok 0s jurl8dlotlon. In it4 opinion, the oOurt 8tet46
         that if the appellant ha4 reiu8ed to oomply with the 00urt~r
      ,: order and had been held ln oontempt thsreior, and omaitlml
         to jell for puul8hment.,appellant 00~14 hare,sought r4114?
      i..~,..by-~&bee8
                   Corpus prooqdlng and, ii den144 the rell4?, the       i~,.
      --+Akmrt oi.Criminel Ap$@&38 wmld ,havs,juri4dlotlonto,i-.~riw     w?-:~
                                                                            ,,
         the not of the l~mti'o~iirtln the oontenrptpr0044dl    "OM-
         lng Xx Part@ NoWhorter, hexwlnebove referrsd to in:@
                                                            .*,
         oplnloa.
                  : It would appear ?rom the ebov4 auth6riti48 thet
      ",,:the flllng O? the applioatlon of the oomplainant to oomp81
          the hu8band to 8upport, although anoillary to~~theorimL%Ml
          pro8eoutlon, 18 o? a 01~11 nature.
                   We are unable to find &y authoriti48 whloh would
         r4qulre the Distrlot Attorney to file suoh 8x1applioetion
         ror oomplalnant under Artlole 604 of the Penal Oode of
         Texar.
                   ThersfOre, in answer to the ssoond qu48tlon, you
         ere respeatfully advised that 18 is the opinion o? thir
         Department that It Is not the mandatory duty of the Di8triot
         Attorney to file the applioatlon in behalf of the oaapleimint
         for the purpose therein set forth.
                                              Very truly yOiU'8
                                           ATTORWRYGRWERAL OF TSXAB
                                           BY

         WJFrAw
:,,
 I

         xJ!ToRRm OwlwBL